DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention, but a modification of the previous prior art rejection still reads upon the claimed invention.
On page 6 of the Remarks section as indicated by the page number at the bottom of each page, Applicant summarizes the previous Office Action.
Then, on pages 6-7, Applicant asserts that there was no previous prior art rejection of Claims 10-12 in the Office Action because Claims 10-12 were not included in the 103 rejection header with the other claims.  However, the Examiner notes that Claims 10-12 were clearly included as part of the overall prior art rejection despite not having their numbers also included in the header.  Claims 10-12 were claim mapped and rejected, pointing to Burbank and the specific paragraphs/excerpts that read upon each claim, as on pages 9-10 of the Non-Final Rejection mailed April 18, 2022: 

    PNG
    media_image1.png
    788
    707
    media_image1.png
    Greyscale

The Examiner notes that Applicant’s assertion that any rejection of Claim 10 as currently amended into an independent claim would be “considered a new ground of rejection that was not necessitated by amendment” is unpersuasive.  The Examiner notes that as indicated by the screenshot of the previous Office Action above, Claims 10-12 were claim mapped to and addressed, indicating that no additional grounds of rejection would have to be made, when incorporating the limitations of previous independent Claim 1, and dependent Claims 5, 8 & 9, which were all previously addressed in the previous Office Action as well.   Furthermore, the Examiner notes that Claims 10 & 12 were previously rejected under 112(b) for being indefinite because Claims 10 & 12 recited “fluid” making the type of “fluid” referred to in the claims unclear, compared to independent Claim 1.  Now that Applicant has rewritten Claim 10 into an independent form, it changes the scope of the claimed invention since the 112(b) issues have been adjusted such that the “fluid” is no longer considered potentially a “same” or “different” “fluid” from that of Claim 1, since Claim 1 has been amended such that the claimed scope of Claim 1 has changed.  The Examiner also notes that Applicant changed the dependency of Claim 13 from being dependent upon Claim 10 to be dependent upon Claim 1 via Claim 5.  For this reason, the Examiner finds that the scope of Claim 10 has changed.
On pages 7-9, Applicant discusses the objections to the Abstract and Specification.   Applicant argues that the objection raised by the Examiner regarding the Abstract should only apply to the “claims”.  Applicant asserts that Applicant “may be its own lexicographer” and the “description need not be in ipsis verbis”, e.g. exactly the same wording.  However, the Examiner notes that this application is a Continuation case of parent case SN 15/977,531.  The Examiner notes that SN 15/977,531 does not discuss “a configurable fluid pathway” in any form of its Specification, claims, or Abstract.  The Examiner finds that introducing new phraseology such as “a configurable fluid pathway” into the Abstract, which is considered part of the disclosure/overall Specification, is adding new matter to the Specification, when the application is supposed to be a Continuation case.  Additionally, the Examiner maintains the same stance for the instant Specification in which it does not show antecedent basis for the claimed subject matter, “a configurable fluid pathway” as in Claim 1, because “a configurable fluid pathway” is never explicitly stated or discussed in the parent case SN 15/977,531, in the Specification or Abstract.  Applicant points to examples in paragraph [0093] & [00146] of the Specification demonstrating the ability of the embodiment acting as a “configurable fluid pathway”.  The Examiner notes that while these passages demonstrate a level of capability of the structure therein to act as “a configurable fluid pathway”, the term “configurable” and “pathway” were never used before, in the parent case SN 15/977,531.  The Examiner notes that terms such as “fluid circuit” or “fluid path” appear to be supported.  The term “configurable” coupled with “pathway” appears overly broad.  The Examiner finds that the “ipsis verbis” support as argued by Applicant is not persuasive because this case is a continuation case, and is introducing new phraseology and subject matter as a result.  The Examiner maintains the previous antecedent basis objection for these reasons.
On page 9, Applicant argues that Claim 3 is supported based upon the claim limitation amendment to Claim 3.  The Examiner notes that the objection based on Claim 3 is withdrawn, but that now there is an objection based on Claim 4.  The Examiner does not see an example in the Specification, where one fluid bolus is purified water driving the other fluid bolus past a conductivity sensor, such as in paragraphs [0199], [0200] & [0220] of the Specification as put forth by Applicant.
On pages 9-10, Applicant argues against the previous 112(a) rejection of Claims 1, 3 & 14.  Applicant argues that the term “configurable fluid pathway” as in Claim 1 is supported by the structure and functions recited in the Specification.  The Examiner notes that this term is still a new “phrase” that was not discussed or clearly recited in either in the specification of this application or in the parent case SN 15/977,531, making the introduction of this phrase new matter since it is not discussed in the parent case, and is newly introduced in the current child case.  The Examiner withdraws the previous 112(a) rejections on Claims 3 & 14, due to the amendments made, but adds a 112(a) to Claim 4, since it now defines “purified water” as driving a “bolus” forward when applied to Claim 1.
On pages 10-11, Applicant argues against the previous 112(b) rejections.  Applicant states that the amendment made to Claim 1 obviates the previous 112(b) rejection on the preamble.  However, the Examiner still does not see how any “medical treatment” is positively recited as a result of the claimed structural and functional limitations therein.  Thus, the Examiner maintains this 112(b) rejection.  The Examiner has made new 112(b) rejections on Claims 1 & 10 as a result of the amendments made.  The Examiner notes that amending Claim 10 to include the previous limitations of Claim 1 without amending the previous 112(b) issues therein, has introduced new 112(b) issues regarding Claim 10 as reflected below.  Applicant argues that where “fluid” is recited without further identification, “it is a generic reference to a substance that has physical properties of a fluid”.  The Examiner finds this argument unpersuasive because the term “fluid” as discussed on line 23 of Claim 10 is unclear because it was previously recited that the “first fluid” flowed to the sensor as on line 15 of Claim 10, so there are now two different ‘fluids’ interacting with the same ‘sensor’.  Furthermore, the Examiner notes that the term “fluid” is already recited on line 7 of Claim 10, in which the “fluid” is “drained from the disposable fluid circuit”.  The Examiner finds it unclear if the “fluid” on line 7 is the same “fluid” on line 23, which is drained or not, since the recitation of “fluid” on line 23 is introduced as new and different rather than stating “the/said fluid”.  The Examiner maintains this rejection for these reasons.
On pages 11-12, Applicant argues against the previous prior art rejection of independent Claim 1 and its dependent claims.  Specifically, Applicant argues that neither Burbank or Goux discloses that a bolus of the second fluid is caused to flow past the sensor by controlling the flow of a first fluid.  Applicant argues that Goux does not disclose that by testing different dialysis fluids successively that it discloses a bolus of the second fluid is caused to flow past the sensor by controlling the flowing of the first fluid.  Here, the Examiner notes that Burbank discloses flowing treatment fluid (dialysate with concentrate) which is then rinsed by water, (See paragraph [0140] & [0145], Burbank; The treatment fluid is displaced/rinsed out by water.  Examiner interprets repeating this process to indicate that the purified water may be run through the line for rinsing before sending mixed dialysate through the line again).   The Examiner notes that this process does not explicitly demonstrate “causing” one fluid to flow past the sensor with another fluid following behind in succession, so Goux is relied upon to disclose such a feature.  The Examiner finds that Goux discloses flowing different fluids shortly in succession after one another and measuring their conductivities, (See column 2, lines 36-50, and See column 5, lines 27-32, column 6, lines 14-53, Goux).  The Examiner finds that column 6, lines 14-53 of Goux demonstrates that two fluids flow in order in which a transition point occurs as the later fluid flows into the earlier fluid, and then are driven to/past the conductivity sensor.  The Examiner relies upon the type of fluids used in Burbank and on the process undertaken of at least two different fluids (boluses) driven through/past the conductivity sensor as in Goux.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.  The Examiner maintains the rejection of Claim 1 as amended.
The remainder of Applicant’s remarks are directed towards dependent claims with no specific arguments against them.  Thus, the Examiner finds these remarks moot.
Specification
The abstract of the disclosure is objected to because it recites the limitation “a configurable fluid pathway” but no language was used for this term in the Specification or in the parent Specification. The Examiner notes that the term “manifold” or “manifold module” appears to serve the same purpose in the                                                                                                                                                                      instant Specification instead. Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “a configurable fluid pathway” but no language for this term is used in the instant Specification. 
Claim 4 recites that the “the first fluid is the purified water”, the Examiner notes that it is not explicitly clear in the instant Specification that any first fluid of purified water drives concentrate forward to the sensor where the property of the concentrate is then detected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, and their dependent claims is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a configurable fluid pathway” but no language for this term is used in the instant Specification.  The Examiner notes that the term “manifold” or “manifold module” appears to serve the same purpose in the instant Specification instead.
Claim 4 recites that the “the first fluid is the purified water”, such that Claim 1 and Claim 4 together then has “flowing of a bolus of a second fluid…the flowing of the first fluid causing the bolus of the second fluid to flow past the sensor, wherein the property of the second fluid is detected”, in which the first fluid is the purified water.  The Examiner notes that it is not explicitly clear in the instant Specification that any first fluid of purified water (or bolus) drives concentrate in another bolus forward to the sensor where the property of the concentrate is then detected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, 12 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a medical treatment system” but the body of the claim still does not provide any structure or function that demonstrates how the claimed system carries out or is capable of performing “medical treatment”.  Thus, it is unclear how this system is “a medical treatment system”.  The claimed structure/function within Claim 1 still does not explain how any “medical treatment” would occur using this invention.
Claim 1 recites the limitation “the property of the second fluid” on line 14 of the claim. It is not clear if this limitation is supposed to be the same as “a property of fluid” as already recited in the claim, or if this is a different limitation, in which case, it lacks antecedent basis.
Claim 10 recites in the preamble “a medical treatment system” but the body of the claim does not provide any structure or function that demonstrates how the claimed system carries out or is capable of performing “medical treatment”.  Thus, it is unclear how this system is “a medical treatment system”.  The claimed structure/function within Claim 10 does not explain how any “medical treatment” would occur using this invention.
Claim 10 recites the limitation “the property of the first fluid” on line 14 of the claim. It is not clear if this limitation is supposed to be the same as “a property of fluid” as already recited in the claim, or if this is a different limitation, in which case, it lacks antecedent basis.
Claim 10 recites the limitation “fluid” on line 23.  It is not clear what limitation this “fluid” is, as “fluid” is already recited on line 7.  Examiner interprets the ‘fluid’ to be the same.
Claim 12 recites the limitation “the fluid” on line 3.  It is not clear what limitation this fluid is, as “fluid” is already recited in claim 10, along with other types of “fluid” such as “a first fluid” and “a second fluid”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 10-12 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank et al., (“Burbank”, US 2009/0182263), in view of Goux et al., (“Goux”, US 5,567,320).
Claims 1-5, 8, 9 & 15 are directed to a medical treatment system, an apparatus or device type invention group.
Regarding Claims 1, 2, 4, 5, 8, 9 & 15, Embodiment 1 of Burbank discloses a medical treatment system, (See Abstract, Burbank), comprising: 
a disposable fluid circuit, (Disposable Circuit 1303 including Line 1364, Line 1362, Treatment Machine 1312, See Figure 19A, and See paragraphs [0139] & [0140]), that includes 
a water inlet, (Inlet to Source Line 1364, See Figure 19A, and See paragraph [0140]), 
a batch container arranged to hold a mixture that is usable for the medical treatment, (Batch Container 1317, See Figure 19A, and See paragraph [0139] & [0140]), the mixture comprising water that is received from the water inlet and at least one concentrate, (See paragraph [0143]), 
a drain line for draining fluid from the disposable fluid circuit, (Discharge Line 1345 and Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140]), and 
a configurable fluid pathway with a plurality of fluid lines, (Circuit 1303 including Line 1364, Line 1362, and more lines, See Figure 19A, and See paragraph [0140]), the configurable fluid pathway connecting the water inlet, the batch container, a source of the at least one concentrate, (Dialysate Concentrate 1310, See Figure 19A, and See paragraph [0139] & [0144]), and the drain line, (Line 1364, Line 1362 and Discharge Line 1345, See Figure 19A, and See paragraph [0140]); 
a source of purified water configured to supply the purified water to the water inlet, (Inlet to Source Line 1364, See Figure 19A, and See paragraph [0140]); 
a sensor configured to detect a property of fluid in the disposable fluid circuit, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140]), wherein flowing of a bolus of a second fluid is followed by flowing of a first fluid, the flowing of the first fluid causing the bolus of the second fluid to flow, (See paragraph [0140] & [0145], Burbank; The treatment fluid is displaced/rinsed out by water.  Examiner interprets repeating this process to indicate that the purified water may be run through the line for rinsing before sending mixed dialysate through the line again), wherein the property of the second fluid is detected, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140], Burbank).
Embodiment 1 of Burbank does not disclose a controller configured to control flowing of the bolus of the second fluid, after controlling the flowing of the bolus, control flowing of the first fluid, the flowing of the first fluid causing the bolus of the second fluid to flow past the sensor, wherein the property of the second fluid is detected.
Embodiment 2 of Burbank discloses a controller configured to control flowing of a fluid, (Pump 416, Controller 416, See Figure 1A, and See paragraph [0082]).
It would have been obvious to one of ordinary skill in the art to have modified the system of Embodiment 1 of Burbank by incorporating a controller configured to control flowing of a fluid as in Embodiment 2 of Burbank so that “the pumping mechanism [has] a measurable or controllable pump flow rate”, (See paragraph [0076], Burbank).   By doing so, the controller controls the pump to allow “the preparation [of dialysate] to continue until a certain amount of fluid is collected in batch container…preferably an amount required for treatment”, of the patient through dialysis, (See paragraph [0082], Burbank).
Modified Burbank does not explicitly disclose flowing a bolus of a second fluid, after controlling the flowing of the bolus, control flowing of a first fluid, the flowing of the first fluid causing the bolus of the second fluid to flow past the sensor, wherein the property of the second fluid is detected.
Goux discloses a medical treatment system, (See Abstract, Goux), flowing a bolus of a second fluid, after controlling the flowing of the bolus, control flowing of a first fluid, the flowing of the first fluid causing the bolus of the second fluid to flow past the sensor, wherein the property of the second fluid is detected, (See column 2, lines 36-50, and See column 5, lines 27-32, column 6, lines 14-53, Goux).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating flowing a bolus of a second fluid, after controlling the flowing of the bolus, control flowing of a first fluid, the flowing of the first fluid causing the bolus of the second fluid to flow past the sensor, wherein the property of the second fluid is detected as in Goux so that “the representative parameters of the progress of the [extracorporeal] treatment can be frequently determined exactly and without, as a result, the patient having to be subjected for a long period to treatment conditions different from the prescribed conditions”, (See column 2, lines 22-27, Goux).
Additional Disclosures Included:
Claim 2: The medical treatment system according to claim 1, wherein the first fluid is a mixture of the at least one concentrate and the purified water, (See paragraphs [0140] & [0145], Burbank; The treatment fluid for dialysis is a mixture of water and concentrate).
Claim 4: The medical treatment system according to claim 1, wherein the first fluid is the purified water, (See paragraph [0140] or [0160], Burbank; Examiner interprets repeating this process to indicate that the purified water may be run through the line for rinsing before sending mixed dialysate through the line again).
Claim 5: The medical treatment system according to claim 1, wherein the sensor is a conductivity sensor, and the property is conductivity, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140], Burbank).
Claim 8: The medical treatment system according to claim 5, wherein the controller is further configured to control mixing of the at least one concentrate and the purified water to produce a medicament, (See paragraph [0140], [0145], Burbank and See paragraph [0082], Burbank).
Claim 9: The medical treatment system according to claim 8, wherein the medicament is dialysate, (See paragraph [0140] & [0145], Burbank).
Claim 15: The medical treatment system according to claim 1, wherein the source of purified water is a water purification system, (Sink Faucet 1379, Pretreatment module 1295, UV Module 1300, Resin Module 1305, See Figure 19A, and See paragraph [0138], Burbank).
Regarding Claim 3, modified Burbank discloses The medical treatment system according to claim 1, but does not explicitly disclose in the specified combination wherein the second fluid is the at least one concentrate.
Embodiment 3 of Burbank discloses a second fluid that is at least one concentrate, (See paragraphs [0210]-[0212] & [0222], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical treatment system of modified Burbank by incorporating wherein the second fluid is the at least one concentrate as in Embodiment 3 of Burbank in order to provide a “quantity of concentrate [that is] either precisely controlled…or to prepare concentrate with a variable concentration of solute and to control other parameters to ensure a proper concentration at the treatment site”, (See paragraph [0210], Burbank), to “achieve an optimal level for treatment”, (See paragraph [0222], Burbank).
Claims 10-12 are directed to a medical treatment system, an apparatus type invention group.
Regarding Claims 10-12, Embodiment 1 of Burbank discloses a medical treatment system, (See Abstract, Burbank), comprising a disposable fluid circuit, (Disposable Circuit 1303 including Line 1364, Line 1362, Treatment Machine 1312, See Figure 19A, and See paragraphs [0139] & [0140]), that includes a water inlet, (Inlet to Source Line 1364, See Figure 19A, and See paragraph [0140]), a batch container arranged to hold a mixture, (Batch Container 1317, See Figure 19A, and See paragraph [0139] & [0140]), the mixture comprising water that is received from the water inlet and at least one concentrate, (See paragraph [0143]); The treatment fluid for dialysis is a mixture of water and concentrate), a drain line for draining fluid from the disposable fluid circuit, (Discharge Line 1345 and Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140]), and a configurable fluid pathway with a plurality of fluid lines, (Circuit 1303 including Line 1364, Line 1362, and more lines, See Figure 19A, and See paragraph [0140]), the configurable fluid pathway connecting the water inlet, the batch container, a source of the at least one concentrate, (Dialysate Concentrate 1310, See Figure 19A, and See paragraph [0139] & [0144]), and the drain line, (Line 1364, Line 1362 and Discharge Line 1345, See Figure 19A, and See paragraph [0140]); a source of purified water configured to supply the purified water to the water inlet, (Inlet to Source Line 1364, See Figure 19A, and See paragraph [0140]); a sensor configured to detect a property of fluid in the disposable fluid circuit, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140]), wherein the property of the first fluid is detected, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140], Burbank),  wherein the sensor is a conductivity sensor, the property is conductivity, (Fluid Quality Sensor 1322, See Figure 19A, and See paragraph [0140], Burbank; “conductivity sensor”), in which the system mixes the at least one concentrate and the purified water to produce a medicament, the medicament is dialysate, (See paragraph [0137], [0140] & [0143], Burbank).
Embodiment 1 of Burbank does not explicitly disclose a controller configured to control flowing of a first fluid followed by displacement by a second fluid causing the first fluid to flow to the sensor, the controller is further configured to control the mixing of the at least one concentrate and the purified water, and the controller is further configured to control flow of the dialysate and the purified water to produce an edge between values of conductivity of the dialysate and the purified water that is detectable by the conductivity sensor as fluid flows past the conductivity sensor.
Embodiment 2 of Burbank discloses a controller configured to control flowing of a fluid, (Pump 416, Controller 416, See Figure 1A, and See paragraph [0082]), and the controller is further configured to control the mixing of the at least one concentrate and the purified water, (See paragraph [0090], Burbank).
It would have been obvious to one of ordinary skill in the art to have modified the system of Embodiment 1 of Burbank by incorporating a controller configured to control flowing of a fluid and the controller is further configured to control the mixing of the at least one concentrate and the purified water as in Embodiment 2 of Burbank so that “the pumping mechanism [has] a measurable or controllable pump flow rate”, (See paragraph [0076], Burbank).   By doing so, the controller controls the pump to allow “the preparation [of dialysate] to continue until a certain amount of fluid is collected in batch container…preferably an amount required for treatment”, of the patient through dialysis, (See paragraph [0082], Burbank).
Modified Burbank does not explicitly disclose a controller configured to control flowing of a first fluid followed by displacement by a second fluid causing the first fluid to flow to the sensor, and the controller is further configured to control flow of the dialysate and the purified water to produce an edge between values of conductivity of the dialysate and the purified water that is detectable by the conductivity sensor as fluid flows past the conductivity sensor.
Goux discloses a medical treatment system, (See Abstract, Goux), a controller configured to control flowing of a first fluid followed by displacement by a second fluid causing the first fluid to flow to the sensor, and the controller is further configured to control flow of the dialysate and the purified water to produce an edge between values of conductivity of the dialysate and the purified water that is detectable by the conductivity sensor as fluid flows past the conductivity sensor, (See column 2, lines 36-50, and See column 5, lines 27-32, Goux; There will inherently be an edge between the two treatment fluids which are flowed in succession past each sensor).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Burbank by incorporating a controller configured to control flowing of a first fluid followed by displacement by a second fluid causing the first fluid to flow to the sensor, and the controller is further configured to control flow of the dialysate and the purified water to produce an edge between values of conductivity of the dialysate and the purified water that is detectable by the conductivity sensor as fluid flows past the conductivity sensor as in Goux so that “the representative parameters of the progress of the [extracorporeal] treatment can be frequently determined exactly and without, as a result, the patient having to be subjected for a long period to treatment conditions different from the prescribed conditions”, (See column 2, lines 22-27, Goux).
Additional Disclosures Included:
Claim 11: The medical treatment system according to claim 10, wherein the conductivity sensor detects conductivity of the dialysate followed by the purified water, (See paragraph [0140] & [0160], Burbank).
Claim 12: The medical treatment system according to claim 11, wherein the conductivity sensor is positioned along the drain line and configured to detect the conductivity of the fluid in the drain line, (Quality Sensor 1322 on Discharge Line 1345, See Figure 19A, and See paragraph [0140], Burbank).
Claims 6 & 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank et al., (“Burbank”, US 2009/0182263), in view of Goux et al., (“Goux”, US 5,567,320), in further view of Kamen et al., (“Kamen”, US 2010/0192686).
Claims 6 & 13 are directed to a medical treatment system, an apparatus or device type invention group.
Regarding Claim 6, modified Burbank discloses the medical treatment system according to claim 5, but does not explicitly disclose wherein the conductivity sensor is a contact type conductivity sensor.
Kamen discloses a medical treatment system, (See Abstract, Kamen), wherein the conductivity sensor is a contact type conductivity sensor, (See paragraph [0420], [0416] & [0430], Kamen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical treatment system of modified Burbank by incorporating wherein the conductivity sensor is a contact type conductivity sensor as in Kamen in order to determine “if the appropriate amount of the acid based solution (and the bicarbonate based solution in a previous step) has been added”, (See paragraph [0431], Kamen), as also added in Burbank, (See paragraph [0145], Burbank), in a system that can be “checked, calibrated, repaired or replaced with minimal impact to other components in the system” that “may be advantageous”, (See paragraph [0416], Kamen).
Regarding Claim 13, modified Burbank discloses the medical treatment system according to claim 5, wherein the conductivity sensor includes a sensor spaced along a portion of the drain line, (Fluid Quality Sensor 1322 on Discharge Line 1345, See Figure 19A, and See paragraph [0140], Burbank), but does not disclose wherein the conductivity sensor includes two sensing elements spaced apart.
Kamen discloses a medical treatment system, (See Abstract, Kamen), wherein the conductivity sensor includes two sensing elements spaced apart, (See paragraph [0263] & [0416], Kamen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical treatment system of modified Burbank by incorporating wherein the conductivity sensor includes two sensing elements spaced apart as in Kamen in order to provide a sensing apparatus that “may allow the sensing apparatus…to be checked, calibrate, repair or replace the sensor manifold with minimal impact to the remainder of the system” that “may be advantageous”, (See paragraph [0416], Kamen).
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank et al., (“Burbank”, US 2009/0182263), in view of Goux et al., (“Goux”, US 5,567,320), in further view of Fulkerson et al., (“Fulkerson”, US 2010/0252490).
Claim 7 is directed to a medical treatment system, an apparatus or device type invention group.
Regarding Claim 7, modified Burbank discloses the medical treatment system according to claim 5, but does not explicitly disclose wherein the conductivity sensor is a non-contact type conductivity sensor.
Fulkerson discloses a medical treatment system, (See Abstract, Fulkerson), wherein the conductivity sensor is a non-contact type conductivity sensor, (See paragraph [0042], Fulkerson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical treatment system of modified Burbank by incorporating wherein the conductivity sensor is a non-contact type conductivity sensor as in Fulkerson in order to ensure “high accuracy of measurement, in addition to requiring no physical contact of the sensor with the dialysate fluid”, (See paragraph [0042], Fulkerson).
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burbank et al., (“Burbank”, US 2009/0182263), in view of Goux et al., (“Goux”, US 5,567,320), in further view of Purcell et al., (“Purcell”, US 5,945,449).
Claim 14 is directed to a medical treatment system, an apparatus or device type invention group.
Regarding Claim 14, modified Burbank discloses the medical treatment system according to claim 1, but does not disclose wherein the source of purified water is a bag of the purified water.
Purcell discloses a medical treatment system, (See Abstract, Purcell), wherein its source of purified water is a bag of the purified water, (See column 8, lines 1-3 and See column 9, lines 43-48, Purcell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medical treatment system of modified Burbank by incorporating wherein the source of purified water is a bag of the purified water as in Purcell in order to “provide a convenient means for preparing sterile and pyrogen free solutions at the bedside”, (See column 5, lines 7-9, Purcell), for “use in peritoneal dialysis”, (See column 1, lines 8-10, Purcell).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779